COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              ROCKINGHAM MEMORIAL HOSPITAL AND
               SAFETY NATIONAL CASUALTY CORPORATION
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 0615-14-3                                            PER CURIAM
                                                                                    AUGUST 12, 2014
              MAUREEN NORRIS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Christopher M. Kite; Roberta A. Paluck; Lucas & Kite, PLC, on
                               brief), for appellants.

                               (Terry L. Armentrout; Armentrout & Armentrout, P.L.C., on brief),
                               for appellee.


                     Rockingham Memorial Hospital and Safety National Casualty Corporation (collectively

              “employer”) appeal a decision of the Workers’ Compensation Commission (hereinafter “the

              commission”). On appeal, employer argues that the commission erred in finding Maureen Norris

              sustained an injury by accident on February 8, 2011, arising out of and during the course of her

              employment, that she injured her left knee, neck, and back as a result of the accident, that her

              disability was causally related to her injuries, that she adequately marketed her residual work

              capacity, and that her care with Dr. Terry L. Overby was authorized treatment. We have

              reviewed the record and the commission’s opinion and find that this appeal is without merit.

              Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Norris

              v. Rockingham Mem’l Hosp., VWC File No. JCN VA00000419618 (Mar. 4, 2014). We

              dispense with oral argument and summarily affirm because the facts and legal contentions are


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-